            Case 19-11240-LSS            Doc 225        Filed 06/27/19       Page 1 of 6



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

In re:                                               Chapter 11

FTD COMPANIES, INC., et al.,                         Case No. 19-11240 (LSS)

         Debtors.                                    Jointly Administered

                                                     Objection Deadline: June 27, 2019 (extended by agreement)
                                                     Hearing Date: July 2, 2019 at 2:00 p.m.

                                                     Related to Docket Nos. 19 and 60

                    LIMITED OBJECTION OF OND PROPERTY LLC
                          TO ENTRY OF FINAL DIP ORDER
                       [NOTICE OF POST-PETITION DEFUALT]

         OND Property LLC (the “Landlord”), hereby submits this limited objection (the

“Limited Objection”) to the Motion of the Debtors, Pursuant to Sections 105, 361, 362,

363, 364 and 507 of the Bankruptcy Code, Bankruptcy Rule 4001, and Local Rule 4001-

2, for Interim and Final Orders, (I) Authorizing the Debtors to (A) Obtain Postpetition

Financing and (B) Use Cash Collateral, (II) Granting Adequate Protection to Prepetition

Secured Parties, (III) Scheduling Final Hearing, and (IV) Granting Related Relief (the

“DIP Motion”) (Docket No. 19) and Interim Order Pursuant to Sections 105, 361, 362,

363, 364 and 507 of the Bankruptcy Code, Bankruptcy Rule 4001, and Local Rule 4001-

2, for Interim and Final Orders, (I) Authorizing the Debtors to (A) Obtain Postpetition

Financing and (B) Use Cash Collateral, (II) Granting Adequate Protection to Prepetition

Secured Parties, (III) Scheduling Final Hearing, and (IV) Granting Related Relief (the

“Interim DIP Order”) (Docket No. 60).1 In brief, the Landlord objects to the extent the

DIP Collateral includes the Debtors’ leasehold interests in direct violation of their lease



1
 Capitalized terms used and not otherwise defined herein shall have the meanings set forth in the Interim
DIP Order.
            Case 19-11240-LSS        Doc 225      Filed 06/27/19     Page 2 of 6



with the Landlord. Instead, as is typical in most if not every chapter 11 case filed in this

District (and other Districts), the Landlord requests that the Final Order limit the scope of

the DIP Collateral to proceeds from the sale, transfer or other disposition of leases. The

Landlord attempted in good faith to resolve its objection by reaching out to the Debtors’

counsel last week and reaching out directly to counsel to the DIP Secured Parties earlier

this week. This Limited Objection shall also serve as a formal notice of default under the

Lease on the grounds that the DIP Lien on the Lease constitutes an unauthorized transfer

expressly prohibited under Section 45 of the Lease. In further support of its Limited

Objection, Landlord respectfully states as follows:

                                     BACKGROUND


       1.      On June 3, 2019 (the “Petition Date”), the Debtors filed their petitions for

relief under Chapter 11 of the United States Bankruptcy Code, 11 U.S.C. §§ 101 et seq.

(the “Bankruptcy Code”), in the United States Bankruptcy Court for the District of

Delaware (the “Bankruptcy Court”). The Debtors are operating their business and

managing their properties as debtors in possession pursuant to sections 1107(a) and 1108

of the Bankruptcy Code.

       2.      On the same date, the Debtors filed the DIP Motion. On June 5, 2019, the

Bankruptcy Court entered the Interim DIP Order.

       3.      The Landlord is party to a nonresidential real property lease dated

February 12, 2018 (the “Lease”) with FTD Companies, Inc. (“Tenant”) for 52,940

rentable square feet located on the 13th floor of One North Dearborn Street, Chicago,

Illinois (the “Premises”).




                                              2
             Case 19-11240-LSS         Doc 225      Filed 06/27/19       Page 3 of 6



        4.      Section 45 of the Lease expressly provides that other than with respect to

certain exceptions that are not relevant here, “Tenant shall not assign, sublease, transfer

or encumber any interest in this Lease or allow any third party to occupy any portion of

the Premises . . . without the prior written consent of landlord, which consent shall not be

unreasonably withheld, conditioned or delayed.”

                                  LIMITED OBJECTION

        5.      Section 13(a) of the Interim DIP Order provides that DIP Collateral

includes liens on leaseholds. The Landlord objects to this attempt by the Tenant and the

DIP Secured Parties to encumber the Lease in direct violation thereof. If the Debtors are

agreeing to grant a lien on leasehold interests, any such lien must be limited to the

proceeds arising from the disposition of the Lease and not the Lease itself.

        6.      In this case, the Lease expressly prohibits the Tenant from encumbering

the Lease as they are attempting to do here. The Landlord does not consent to any

leasehold mortgage proposed to be granted to the DIP Secured Parties. The Landlord’s

opposition to a leasehold mortgage is not unreasonable under the circumstances and the

uncertainties present in these chapter 11 cases. Nor did Tenant ever request Landlord’s

prior written consent.

        7.      The Court must deny the direct grant of liens on the Lease. The Lease

restricts or prohibits such liens. Lease provisions which restrict the ability to encumber a

leasehold interest are both enforceable under applicable non-bankruptcy law and critical

to the Landlord’s ability to (i) control its interest in the Premises, (ii) preserve clear title,

(iii) comply with its own financing and investment requirements and (iv) market its

property effectively. An enforceable lease provision under applicable state law remains

enforceable in a bankruptcy case. Indeed, section 365(d)(3) expressly mandates that the

                                                3
            Case 19-11240-LSS        Doc 225     Filed 06/27/19     Page 4 of 6



Debtors comply with their post-petition lease obligations. The DIP liens on leaseholds

granted in the Interim DIP Order and proposed in the Final Order constitute post-petition

defaults under the Lease. In contrast, a lien on the proceeds arising from any subsequent

disposition of the Lease would not violate the Lease while also providing the DIP

Secured Parties with the economic protections they seek as lenders without trampling

over the Landlords’ statutory and contractual rights and protections.

       8.      The burden to demonstrate that bankruptcy law overrides applicable state

law falls on the Debtors. See Raleigh v. Illinois Dept. of Revenue, 530 U.S. 15, 25 (2000);

Butner v. United States, 440 U.S. 48, 55 (1979). The Debtors cite no authority to re-write

the terms of the Lease – nor is there any. The Uniform Commercial Code’s provisions

regarding assignment prohibitions apply only to personal property leases and contracts

and not real property leases. See. e.g., UCC §§ 2A-103(j); 2A-501; 9-109; 9-407.

Nothing in the Bankruptcy Code overrides state real estate law or the terms of the Lease

in the financing context. To the contrary, Bankruptcy Code section 365(d)(3) expressly

mandates that the Debtors “shall timely perform all the obligations . . . under any

unexpired lease of nonresidential real property, until such lease is assumed or rejected.”

11 U.S.C. § 365(d)(3). As such, the Debtors must continue to perform in accordance

with the terms of Lease until they assume or reject it, and cannot pick and choose which

terms to disregard or violate. The Debtors and DIP Secured Parties cannot use the debtor

in possession financing to excuse a direct violation of the Tenant’s post-petition Lease

obligations.

       9.      Furthermore, a grant of liens on the Lease would provide a back-door

means for the DIP Secured Parties to step into the shoes of the Debtors under the Lease

upon a DIP default or assign the Lease to a third party as part of a foreclosure, and thus

                                             4
              Case 19-11240-LSS       Doc 225      Filed 06/27/19     Page 5 of 6



circumvent the statutory requirements for assumption and assignment contained in

Bankruptcy Code section 365.

        10.      The Bankruptcy Code is clear that in order for a debtor to assume and

assign its interests in an unexpired non-residential property lease, it must cure defaults

and demonstrate adequate assurance of the assignee's ability to perform under the lease

on an ongoing basis. 11 U.S.C. §§ 365(b), (f). The sweeping remedies granted to the

DIP Secured Parties upon the occurrence of a default under the Final Order would result

in a de facto assignment of the Lease. The Debtors and DIP Secured Parties cannot

circumvent Bankruptcy Code section 365 in the context of a financing motion.

                          JOINDER IN OTHER OBJECTIONS

        11.      The Landlord hereby joins in any objections raised by the Debtors’ other

landlords, creditors or parties in interest to the extent not inconsistent herewith.

                              RESERVATION OF RIGHTS

        12.      Nothing herein shall constitute a waiver of any rights or remedies of the

Landlord under the Bankruptcy Code or applicable law, including without limitation, the

right to supplement this Limited Objection or raise any other additional arguments at a

later date.

                                 NOTICE OF DEFAULT

        13.      This Limited Objection constitutes notice of the occurrence of a post-

petition breach under the Lease, which, if not cured within thirty (30) days after Tenant’s

receipt of this Limited Objection, will give rise to a Default under the Lease. The DIP

Lien on leaseholds granted under Paragraph 13 of the Interim DIP Order (and to the

extent granted under a Final Order) constitutes a violation and failure to observe by

Tenant of its covenant and obligation in Section 45 of the Lease not to cause a Transfer

                                               5
          Case 19-11240-LSS         Doc 225      Filed 06/27/19     Page 6 of 6



of the Lease without the prior written consent of Landlord. Pursuant to Section 31 of the

Lease, if Tenant does not cure this breach of Section 45 of the Lease within thirty (30)

days after receipt of this notice, Tenant shall be in Default thereunder. Landlord reserves

all of its rights and remedies under the Lease (including, without limitation, to terminate

the Rent Abatement Period thereunder), at law and in equity with respect to such breach

and Default. A copy of this Limited Objection will be served on the Tenant notice parties

in accordance with the terms of the Lease.

                                     CONCLUSION

       WHEREFORE, the Landlord respectfully requests that the Court (i) deny any

request by the Debtors to grant the DIP Secured Parties direct liens on the Lease; and (ii)

grant such other and further relief as this Court deems just and proper.

Dated: June 27, 2019                  Respectfully Submitted,


                                      /s/ Karen C. Bifferato
                                      Karen C. Bifferato (No. 3279)
                                      Connolly Gallagher LLP
                                      1201 N. Market Street, 20th Floor
                                      Wilmington, DE 19801
                                      Telephone: (302) 757-7300
                                      Email: kbifferato@connollygallagher.com

                                              -and-

                                      Douglas B. Rosner, Esq.
                                      Goulston & Storrs PC
                                      400 Atlantic Avenue
                                      Boston, Massachusetts 02110
                                      Telephone: (617) 482-1776
                                      Email: drosner@goulstonstorrs.com

                                      Counsel to the Landlord




                                             6
